Exhibit 99.1 NEWS RELEASE Lakes Entertainment, Inc. 130 Cheshire Lane, Suite 101 Minnetonka, MN55305 952-449-9092 952-449-9353 (fax) www.lakesentertainment.com (NASDAQ: LACO) FOR FURTHER INFORMATION CONTACT: Timothy Cope – 952-449-7030 FOR IMMEDIATE RELEASE: November 20, 2012 LAKES ENTERTAINMENT ANNOUNCES SHINGLE SPRINGS AGREES TO AMENDED COMPACT MINNEAPOLIS – November 20, 2012 – Lakes Entertainment, Inc. (NASDAQ: LACO) todayannounced that the Shingle Springs Band of Miwok Indians (“Tribe”) has agreed to an amended tribal-state gaming compact (“Compact”) with the State of California (“State”).The Compact has been signed by the Governor and the Tribe and requires final approval by the State legislature and the Secretary of the Interior approval published in the Federal Register. The Compact, once effective, will reduce the required revenue share payments to the State.The Compact requires the Tribe to restructure its payment obligations due and payable to Lakes by December 31, 2015.Until the Tribe and Lakes reach a mutually acceptable resolution, the existing agreements between the Tribe and Lakes will remain in effect. About Lakes Entertainment Lakes Entertainment, Inc. currently owns the Rocky Gap Lodge & Golf Resort near Cumberland, Maryland.Lakes has a management agreement with the Shingle Springs Band of Miwok Indians to manage the Red Hawk Casino.Lakes has an investment in Rock Ohio Ventures, LLC’s casino developments in Ohio. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. Certain information included in this press release (as well as information included in oral statements or other written statements made or to be made by Lakes Entertainment, Inc.) contains statements that are forward-looking, such as statements relating to plans for future expansion and other business development activities as well as other capital spending, financing sources and the effects of regulation (including gaming and tax regulation) and competition. Such forward-looking information involves important risks and uncertainties that could significantly affect anticipated results in the future and, accordingly, such results may differ from those expressed in any forward-looking statements made by or on behalf of the company. These risks and uncertainties include, but are not limited to,need for potential future financing to meet Lakes’development needs; those relating to the inability to complete or possible delays in completion of Lakes' casino projects, including various regulatory approvals and numerous other conditions which must be satisfied before completion of these projects; possible termination or adverse modification of management or development contracts; Lakes operates in a highly competitive industry; possible changes in regulations; reliance on continued positive relationships with Indian tribes and repayment of amounts owed to Lakes by Indian tribes;possible need for future financing to meet Lakes' expansion goals; risks of entry into new businesses; reliance on Lakes' management and litigation costs.For more information, review the company's filings with the Securities and Exchange Commission. # # #
